[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
This matter having come before the Court for a hearing in damages on April 11, 1994, and the Court having heard testimony and received other evidence at that hearing establishing that because of negligence of the defaulted defendant, the plaintiff suffered both extensive damages to her car, repair of which has cost her $4,368.32, and serious injuries to both of her hands, sought medical treatment, participated in prescribed in prescribed physical therapy and twice been required to undergo surgery, all of which have cost her an aggregate sum of $6807.24, yet left her with continuing 2% and 4% permanent partial disability of her right and left hands, respectively, the Court hereby enters judgment for the plaintiff and awards her costs plus the following damages:
         Medical expenses                   $ 6,807.24 Car repairs                          4,368.32 Pain and suffering                  29,900.00 Permanent partial disability                          10,000.00 __________ Total Damages:                     $51,075.56
It is so ORDERED this 14th day of April, 1994.
Michael R. Sheldon, J.